Citation Nr: 1522259	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  15-00 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, to include generalized anxiety disorder (GAD) and depression, and if so, whether service connection is warranted.

2.  Entitlement to a compensable disability rating for pulmonary tuberculosis (TB). 


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1950 to August 1952, including service in Korea.  His awards and decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2012 and March 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In the December 2012 rating decision, the RO continued a noncompensable disability rating for inactive pulmonary TB.  In a March 2013 rating decision, the RO declined to reopen the claim of entitlement to service connection for GAD. 

The record shows current evidence of depression in addition to GAD.  His claim is deemed to encompass all psychiatric diagnoses reasonably shown in the record.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a compensable disability rating for pulmonary TB is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.




FINDINGS OF FACT

1.  In a November 1968 decision, the Board, in relevant part, denied entitlement to service connection for an anxiety reaction.  

2.  Evidence received since the November 1968 Board decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a psychiatric disorder.

3.  The Veteran's current psychiatric disorder, diagnosed as GAD and encompassing depression, that was at least as likely as not incurred in active service.  


CONCLUSIONS OF LAW

1.  The November 1968 Board decision that denied the Veteran's claim of entitlement to an anxiety reaction is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.1100 (2014).

2.  Evidence received since the November 1968 Board decision is new and material, and the claim of entitlement to service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for entitlement to service connection for a psychiatric disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Board denied the Veteran's claim of entitlement to service connection for anxiety reaction in November 1968.  At the time Board decisions were not appealable.  Therefore, the November 1968 decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

At the time of the November 1968 Board decision, evidence relevant to the psychiatric disorder claim included the Veteran's  service treatment records (STRs), VA treatment records dated through April 1968, non-VA treatment records dated through May 1968, a September 1968 statement from the Veteran, and a July 1968 VA examination report.  

Relevant evidence obtained since the November 1968 Board decision includes statements dated in June 1971, from two former fellow service members who knew the Veteran since before his entry into active service.  They maintained that he began suffering from symptoms of nervousness and anxiety a few months before his separation from service; statements from F. A. M., M.D., dated in January 1970 and May 1971, wherein he affirmed having treated the Veteran for nervousness, anxiety and emotional tension from 1953 to 1954; a transcript from a September 1970 RO hearing, wherein the Veteran reported suffering from nervousness two months prior to his discharge from active duty; a November 2012 VA examination report, diagnosing GAD, and a January 2015 private psychological report also diagnosing GAD and providing a positive etiological opinion between the Veteran's diagnosis and his service.

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate these claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the service connection claim for a psychiatric disorder.  See Shade, supra.  Specifically, the new evidence clearly describes the Veteran's current diagnosis, and provides a clear nexus directly relating the disability to his service.  Thus, the new evidence is new and material and the service connection claim for a psychiatric disorder is reopened.

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran clearly has GAD, as was diagnosed during his November 2012 VA examination. 

Review of the Veteran's STRs reveals a notation of simple nervousness on his August 1952 separation examination report.  The Veteran credibly testified during an October 1970 RO hearing that he began experiencing nervousness, restlessness, and impaired sleep two months prior to his discharge from service.  He has additionally provided multiple statements from fellow service members who knew him since before his entry into active duty, supporting the contention that he began having symptoms of nervousness, despair, anxiety, and restlessness months before his discharge from service.  This evidence establishes that the Veteran had symptoms of psychiatric disability during service.

In a January 2015 letter, a private psychiatrist provided the opinion that the Veteran's anxiety disorder was more likely than not related to his military service.  In support of the opinion, the psychologist cited to evidence showing that the Veteran was treated for psychiatric symptoms within five months of his separation from service, and evidence provided by fellow service members and the Veteran that he began experiencing such symptoms during service and that he continued to suffer from psychiatric symptomatology since.  The psychologist further noted that the chronicity of the Veteran's symptoms was typical of anxiety disorders.  This fully informed, well-reasoned, and fully articulated opinion satisfied the final required element for service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) 

In the November 2012 VA examination report the VA examiner provided a negative opinion regarding the etiology of the Veteran's GAD report, the examiner based this opinion on an the inaccurate factual premise; namely that the Veteran did not begin psychiatric treatment until many years following his discharge from service.  Thus, the opinion is of only minimal probative value.  See id.

As noted, symptoms of depression have been reported.  The only current diagnosis is of an anxiety disorder; however, that diagnosis has been made in the context of depressive symptoms, such as despair.  The January 2015 opinion described the depression as being a part of the anxiety disorder.  Regardless of the precise diagnosis, the evidence supports a finding that the current psychiatric disability had its onset in service.

Resolving reasonable doubt in the Veteran's favor, his claim for service connection for a psychiatric disorder is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a psychiatric disorder to include generalized anxiety disorder (GAD) and depression, is granted.


REMAND

The November 2012 VA examination report concerning the severity of the Veteran's TB indicated that he received emergency treatment necessitating a chest x-ray in November 2012 at the San Juan VA Medical Center (VAMC).  VA treatment records dated before and after this instance are of record; however these relevant records are not.  Cf. 38 C.F.R. § 3.159 (2014).  

The VA examination report indicates that the Veteran had never been diagnosed with pulmonary TB.  Medical evidence of record, however, indicates that pulmonary TB was diagnosed, but has remained inactive since 1962.  Nonetheless, based on this apparent inaccuracy, the examiner did not provide indication as to whether the Veteran suffered from residual findings, signs, or symptoms resultant from prior pulmonary TB.  Clarification is required.  Cf. 38 C.F.R. § 4.2 (2014). 

Accordingly, this claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records pertaining to emergency treatment rendered at the San Juan VAMC in November 2012.

2.  Then, schedule the Veteran for a VA respiratory examination for TB.  The examiner should indicate that the claims file, including this REMAND, was reviewed.  All necessary studies and tests should be conducted.

The examiner should specifically address the following:

a)  Identify whether the Veteran has active or inactive pulmonary TB, and if inactive, the most recent period of active TB. 

b)  Identify the severity of lesions associated with the Veteran's prior active TB, if any.

c)  Identify all residual findings, signs, and/or symptoms due to pulmonary TB, to specifically include, emphysema, dyspnea on exertion, impairment of health, etc.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


